Citation Nr: 1421291	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-02 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A. Chapter 33.


ATTORNEY FOR THE BOARD

S. Becker, Counsel












INTRODUCTION

The Veteran served on active duty from May 2002 to September 2004.  This matter comes before the Board of Veterans' Appeal (Board) from an August 2011 decision of the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was denied education benefits under 38 U.S.C.A. Chapter 33 therein.  He appealed.  The determination made herein is based upon review of his paper and electronic claims files.


FINDING OF FACT

The Veteran's service was counted for purposes of repayment of an education loan


CONCLUSION OF LAW

The criteria for entitlement to education benefits under 38 U.S.C.A. Chapter 33 have not been met.  38 U.S.C.A. §§ 101, 3301, 3311, 3322, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.9500, 21.9505, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When an application for education benefits is filed, VA has a duty to notify and a duty to assist in substantiating those benefits.  38 C.F.R. §§ 21.1031, 21.1032.  They apply when they are under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9510.  However, the duty to notify does not apply when a claim cannot be substantiated because there is no legal basis for it or undisputed facts render the claimant ineligible for the benefits.  38 C.F.R. § 21.1031(b)(1).  The duty to assist does not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits as a matter of law.  38 C.F.R. § 21.1032(d).  Discussed below is that undisputed facts render the Veteran ineligible for education benefits under 38 U.S.C.A. Chapter 33.  It follows that no amount of assistance would be useful to him in substantiating these benefits.  The duties to notify and assist accordingly do not apply.  As such, any duty to notify deficiency and/or duty to assist deficiency committed constitute(s) harmless error.  Analysis of whether any deficiency or deficiencies actually was committed, as such, would serve no purpose.

II.  Education Benefits under Chapter 33

Education benefits under 38 U.S.C.A. Chapter 33 are provided for eligible individuals who served on active duty after September 10, 2001.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9500.  An eligible individual is one who had a minimum of 90 aggregate days of such service, excluding entry level and skill training, on or after this date and subsequently continued to serve or was discharged or released under a variety of circumstances.  38 U.S.C.A. § 3311(b)(1, 3-8); 38 C.F.R. § 21.9520(a).  An individual who had a minimum of 30 continuous days of such service on or after this date and subsequently was discharged but not dishonorably due to a service-connected disability also is eligible.  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b). Active duty includes full-time service in a regular component of the Armed Forces.  38 U.S.C.A. §§ 101(21)(A), 3301(1); 38 C.F.R. § 21.9505.  However, it does not include such service therein that is counted for purposes of repayment of an education loan under 38 U.S.C.A. Chapter 109.  38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.  Duplication of education benefits in this manner is barred, in other words.  38 U.S.C.A. § 3322.

Unfortunately, the Board finds that the Veteran is not eligible for education benefits under 38 U.S.C.A. Chapter 33.  It is undisputed that he served full-time in a regular component of the Armed Forces after September 10, 2001.  As reported in his July 2011 application, his DD-214 shows that he served on active duty in the Army from early May 2002 to early September 2004 and that he was honorably discharged, but not due to a service-connected disability.  He thus must have served an aggregate of at least 90 days excluding entry level and skill training, after which he either continued to serve or was discharged or released.  
Analysis in this regard is unnecessary, however.  The Veteran admitted in his application that his service was counted for purposes of repayment of an education loan.  The January 2012 statement of the case indeed indicates that the three year period from early May 2002 to early May 2005, longer than he actually ended up serving, was to be so counted.  The Department of Defense records upon which this determination purportedly was based are not available.  However, otherwise can be inferred that the Veteran's entire period of service was counted for purposes of education loan repayment.  The Veteran was directed to specify the period of service so counted in his application.  He did not do so.  Instead, he noted only that student loan repayment was an enlistment bonus for him.  It is reiterated that service counted for repayment of an education loan, whether an enlistment bonus or otherwise, cannot also be counted for establishing eligibility for education benefits under 38 U.S.C.A. Chapter 33 because doing so would essentially duplicate the award received.  That the Veteran has not appealed on the basis of the period of his service so counted finally is significant.

The Veteran has appealed based on a service personnel record (SPR) and the reason for his release.  The SPR, dated just days before his release, repeatedly states that it concerns his eligibility for education benefits under 38 U.S.C.A. Chapter 30 or the Montgomery GI Bill.  There is no mention whatsoever of 38 U.S.C.A. Chapter 33, which is known as the Post-9/11 GI Bill.  The SPR accordingly is irrelevant.  With respect to the reason for the Veteran's release, his DD214 denotes a code of LCR which is for weight control failure.  He asserts being told upon his release that this code would qualify him for at least some GI Bill benefits.  This obviously cannot be verified.  Yet, he is charged with knowledge, regardless of whether he actually had any, of all applicable statutes and regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Bryan v. West, 13 Vet. App. 482 (2000); Morris v. Derwinski, 1 Vet. App. 260 (1991).  To any extent the Veteran was misinformed about them, a denial of the benefits he seeks thus is still possible.  OPM v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29 (1994); Elsevier v. Derwinski, 1 Vet. App. 150 (1991).

In making the unfavorable determination herein, the Board is sympathetic to the Veteran's circumstances.  Yet the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet, a right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  Education benefits under 38 U.S.C.A. Chapter 33 thus cannot be granted on an equitable basis.  The Veteran seeks these benefits equating to a right to payment that he is not eligible for by law.  His circumstances therefore are irrelevant.  As such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.

Notwithstanding the aforementioned, the Board reiterates to the Veteran that this matter pertains only to his entitlement to education benefits under 38 U.S.C.A. Chapter 33 or the Post-9/11 GI Bill.  It does not pertain to his entitlement to education benefits under other provisions to include 38 U.S.C.A. Chapter 30 or the Montgomery GI Bill.  His application indeed was limited only to the type of education benefits addressed herein.  The Board does not intimate whether or not the Veteran is entitled to any other education benefits, but does hereby inform the Veteran that any application filed for them in the future will be duly considered.  Finally, it is notable that whether or not education loans subject to repayment have in fact not been paid or been unpaid has not been addressed herein.  The Board does not intimate the outcome of any future claim filed in this regard.

ORDER

Educations benefits under 38 U.S.C.A. Chapter 33 are denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


